Name: 88/517/EEC: Commission Decision of 29 September 1988 amending for the third time Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever free (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-10-18

 Avis juridique important|31988D051788/517/EEC: Commission Decision of 29 September 1988 amending for the third time Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever free (Only the French text is authentic) Official Journal L 283 , 18/10/1988 P. 0032 - 0032*****COMMISSION DECISION of 29 September 1988 amending for the third time Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever free (Only the French text is authentic) (88/517/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/352/EEC of 10 May 1982 approving the plan for the accelerated eradication of classical swine fever presented by the French Republic (3), Whereas, following a favourable development in the disease situation, the Commission adopted Decision 87/361/EEC (4), as last amended by Decision 88/343/EEC (5), recognizing certain parts of the territory of the French Republic as officially swine-fever free; Whereas certain other regions now also fulfil the conditions as laid down in Article 7 of Decision 80/1095/EEC, and, consequently, may also be recognized as officially swine-fever free; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following regions are added to the Annex to Decision 87/361/EEC: - Aube, - Marne, - Haute-Marne, - Haut-Rhin, - Paris, - Yvelines, - Essonne, - Hauts-de-Seine, - Seine-Saint-Denis, - Val-de-Marne, - Val d'Oise. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 29 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 157, 8. 6. 1982, p. 27. (4) OJ No L 194, 15. 7. 1987, p. 31. (5) OJ No L 156, 23. 6. 1988, p. 68.